DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 12-17 are allowable. Claims 1-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions; Species A, Claims 1-11, drawn to a portable communication device comprising: a display defining a front surface of the portable communication device; a plate defining a rear surface of the portable communication device and comprising a nonconductive material, wherein the plate Is configured to have a first surface facing an outside of the portable communication device and a second surface facing an inside of the portable communication device; a first antenna module attached to a first area of the second surface or disposed adjacent to the first area; a second antenna module attached to a second area of the second surface or disposed adjacent to the second area; and a conductive member disposed in or attached to a third area between the first area and the second area, wherein the conductive member at least partially interrupts some electric waves, among electric waves radiated from the first antenna module, that travel towards the second antenna module through the plate, Fig. 7 and Species B, Claims 12-17, drawn to a portable communication device comprising: a display defining a front surface of the portable communication device; a plate defining a rear surface of the portable communication device and comprising a nonconductive material, wherein the plate is configured to have a first surface facing an outside of the portable communication device and a second surface facing an inside of the portable communication device; an antenna disposed in or attached to a first area of the second surface or disposed adjacent to the first area; an electronic component disposed in or attached to a second area o; the second surface; and a conductive member disposed in or attached to a third area between the first area and the second area, wherein the conductive member at least partially interrupts some electric waves, among electric waves radiated from the antenna, that travel toward the electronic component through the plate, Fig. 4


as set forth in the Office action mailed on 08/25/2020, is hereby withdrawn and claims 1-11 and 12-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
2.           Claims 1-17 are allowed as applicant’s remarks on pages 6-10, filed 02/20/2021.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/NHAN T LE/Primary Examiner, Art Unit 2649